Birdsong, Judge.
The appellant, Ms. Rothenberg, obtained a judgment in a federal district court against defendant below, Davis, in the amount of $40,381.66. Davis did not file a supersedeas bond but appealed the adverse verdict to the Fifth Circuit Court of Appeals. Pending the appeal, Ms. Rothenberg brought garnishment proceedings against Davis’ employer, Invesco International Corp. Invesco filed an answer admitting that Davis was its employee *475but averring that Davis was indebted to Invesco by virtue of certain promissory notes in an amount in excess of $100,000. Ms. Rothenberg traversed that answer. Invesco and Davis sought a continuance in the garnishment proceeding pending the outcome of the appeal sought by Davis in the circuit court. The trial court on alternative grounds granted the continuance on April 6, 1979; Ms. Rothenberg moved for reconsideration of the grant of continuance, which the trial court denied on June 19, 1979. Ms. Rothenberg filed her notice of appeal on June 21, 1979.
Submitted October 17,1979 —
Decided November 21, 1979.
Herbert S. Waldman, for appellant.
J. Timothy White, J. Michael Lamberth, for appellees.
We note that in a brief in support of the motion for reconsideration, Ms. Rothenberg requested that the stay be lifted and that the case proceed on its merits or alternatively that Davis be required to post a supersedeas bond. We see in this comment a concession, and properly so, that this case is still pending below. Because the record shows that there are issues remaining for disposition in the trial court, the order of the trial court granting the stay did not obviate (in fact it created) the necessity for appellant Rothenberg to obtain a certificate of immediate review within ten days of the grant of the stay as required by Code Ann. § 6-701 (a)2. Furthermore, in the absence of such a request, the right to such a review has not been granted by this court.
The record failing to show that a final judgment has been entered or that a certificate of immediate review granted, this appeal is premature and must be dismissed. Mathews v. Fidelcor Mtg. Corp., 144 Ga. App. 140 (240 SE2d 758).

Appeal dismissed.


Quillian, P. J., and Smith, J., concur.